          Case 2:19-cv-05567-JFL Document 19 Filed 01/22/21 Page 1 of 2




                       UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF PENNSYLVANIA
____________________________________

MILIQUE WAGNER,                     :
          Petitioner,               :
                                    :
            v.                      :                 No. 2:19-cv-05567
                                    :
JAMEY LUTHER, THE DISTRICT          :
ATTORNEY OF THE COUNTY OF           :
PHILADELPHIA, and THE ATTORNEY :
GENERAL OF THE STATE OF             :
PENNSYLVANIA,                       :
            Respondents.            :
____________________________________

                                            ORDER

       AND NOW, this 22nd day of January, 2021, upon consideration of Petitioner’s Motion to

Stay, ECF No. 2; the Response thereto noting the Respondents do not oppose the motion, ECF

No. 16; the Report and Recommendation issued by Magistrate Judge Timothy R. Rice on

November 16, 2020, ECF No. 18; in the absence of objections to the Report and

Recommendation; 1 and for the reasons set forth in the Report and Recommendation, IT IS

ORDERED THAT:



1
         When neither party objects to a magistrate judge’s report and recommendation, the
district court is not statutorily required to review the report, under de novo or any other standard.
28 U.S.C. § 636(b)(1)(C); Thomas v. Arn, 474 U.S. 140, 152 (1985). Nevertheless, the United
States Court of Appeals for the Third Circuit has held that it is better practice to afford some
level of review to dispositive legal issues raised by the report. Henderson v. Carlson, 812 F.2d
874, 878 (3d Cir. 1987), writ denied 484 U.S. 837 (1987). “When no objections are filed, the
district court need only review the record for plain error or manifest injustice.” Harper v.
Sullivan, No. 89-4272, 1991 U.S. Dist. LEXIS 2168, at *2 n.3 (E.D. Pa. Feb. 22, 1991); see also
Hill v. Barnacle, No. 15-3815, 2016 U.S. App. LEXIS 12370, at *16-17 (3d Cir. 2016) (holding
that even when objections are filed, district courts “are not required to make any separate
findings or conclusions when reviewing a Magistrate Judge’s recommendation de novo under 28
U.S.C. § 636(b)”); Oldrati v. Apfel, 33 F. Supp. 2d 397, 399 (E.D. Pa. 1998) (explaining that in
the absence of a timely objection, the court should review the magistrate judge’s report and
                                                    1
                                                 012221
            Case 2:19-cv-05567-JFL Document 19 Filed 01/22/21 Page 2 of 2




       1.      The Report and Recommendation, ECF No. 18, is ADOPTED.

       2.      The Motion to Stay, ECF No. 2, is GRANTED.

       3.      The Petition for Writ of Habeas Corpus, ECF No. 1, is STAYED and held in

               ABEYANCE.

       5.      Petitioner shall notify this Court within thirty (30) days following the conclusion

               of his state court proceedings. If Petitioner does not timely inform this Court of

               the conclusion of his state court proceedings, this stay and abeyance order will be

               vacated, and his petition will be dismissed without prejudice.

       6.      There is no basis for the issuance of a certificate of appealability.



                                                      BY THE COURT:



                                                      /s/ Joseph F. Leeson, Jr.__________
                                                      JOSEPH F. LEESON, JR.
                                                      United States District Judge




recommendation for clear error). The district court may accept, reject, or modify, in whole or in
part, the findings or recommendations made by the magistrate judge. 28 U.S.C. § 636(b)(1)(C).
                                                2
                                            012221
